Citation Nr: 0010299	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  95-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected chondromalacia of the right knee, currently rated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected chondromalacia of the left knee with instability, 
currently rated as 10 percent disabling.  

3.  The propriety of the initial 10 percent rating assigned 
for the service-connected calcification of the left lateral 
meniscus.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1979 to October 
1987.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a April 1994 rating decision 
by the RO.  

The case was remanded by the Board to the RO in July 1998 for 
additional development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected right knee disability is not shown 
to be productive of more than slight instability or 
compensable functional limitation due to pain.  

3.  The service-connected left knee disability is not shown 
to be productive of more than slight instability.  

4.  The service-connected calcification of the left lateral 
meniscus is shown to be productive of a disability picture 
which more nearly approximates that of a symptomatic 
dislocated cartilage with episodes of pain and effusion.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected chondromalacia 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Code 5257 (1999).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected chondromalacia 
of the left knee with instability have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Codes 5257 (1999).  

3.  The criteria for the assignment of initial 20 percent 
rating for the service-connected calcification of the left 
lateral meniscus are met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5010, 5258, 5259 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim as to these issues is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that she has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected chondromalacia of the right and left knees.  

The Board notes that the Court recently rendered a decision 
in Fenderson v. West, 12 Vet. App 119 (1999).  The Board 
notes that, according to Fenderson, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO assigned a 10 
percent rating for the service-connected calcification of the 
left lateral meniscus effective on November 7, 1998 (from the 
date of the x-ray finding).  

The more recent medical evidence of record consists of 
outpatient treatment reports dated from 1997 to 1999 and VA 
orthopedic examinations conducted in January 1994 and 
November 1998.  

During her January 1994 VA orthopedic examination, the 
veteran indicated that she experienced constant left knee 
pain.  Due to her effort to shift her weight to her right 
leg, she explained that she had increased pain in the right 
knee as well.  Inspection of both knees showed no deformity 
or swelling.  Non-tender scars from previous arthroscopic 
operations were visible on the left knee.  There was evidence 
of a slight laxity of the lateral collateral ligaments of the 
left and right knees.  There was no medial shift of the 
kneecaps with flexion-extension and they moved normally 
through the condylar notch without causing crepitus.  The 
veteran was able to squat to 150 degrees without popping, 
crunching, or clicking felt or heard.  The range of motion of 
the knees from full extension was to 150 degrees without 
complaints of pain.  The diagnosis was that of history of 
arthroscopies of the left knee and removal of the left medial 
meniscus with no abnormal findings other than small scars.  
The examiner stated that there were no abnormal objective 
findings of the right knee.  

At that VA orthopedic examination in November 1998, the 
veteran complained of markedly increased pain with stair 
climbing, standing and walking.  The veteran stated that she 
could only go up one flight of stairs on a good day.  The 
examination revealed that the veteran was slightly unsteady 
on stairs, presumably due to pain.  Range of motion of the 
right knee was 5 degrees of extension and -5 to 130 degrees 
of flexion.  The veteran had no effusion.  She had no pain 
with excursion of the patella or tenderness in the 
retinaculum.  The veteran had no jointline tenderness.  Her 
right point tenderness was over the gastrocnemius tendons.  
She had no crepitus with range of motion of the right knee.  
There was no varus or valgus instability.  Lachman and 
McMurray exams were negative.  

The VA examination of the left knee showed no effusion.  
There was 5 degrees of extension.  There was -5 to 135 
degrees of flexion.  There was moderate crepitus with range 
of motion of the knee.  There was mild jointline tenderness 
of the medial and lateral sides on the left knee.  The 
veteran had some calf pain, appearing to be at the tendons of 
the gastrocnemius.  She had a negative McMurray and negative 
Lachman.  Both knees showed slightly increased varus/valgus 
stability from what would be considered normal, but it 
appeared to be her baseline.  She had no instability of the 
patella.  X-ray studies of both knees appeared normal.  There 
was some calcification in what appeared to be the left 
lateral meniscus and possibly some calcification of the 
ligaments.  No articular cartilage damage was noted.  There 
were no osteophytes off the patella.  The impression was that 
of bilateral chondromalacia of the patella.  

The VA examiner did not feel that there was any weakened 
movement or incoordination of movement during the 
examination.  However, the examiner noted that there was 
likely to be excess fatigability after activities of stair-
climbing and excessive walking.  The examiner also presumed 
that during flare-ups, there was also some weakened movement 
and some excessive instability.  The examiner opined that 
overall, the veteran had fairly mild chondromalacia and the 
pain associated with that.  The examiner also opined that the 
veteran's emotional reaction to her pain and the stress that 
it cause was much more a component of her overall problem 
that was the actual structural damage to her knees.  The 
examiner noted, in a November 1998 addendum to the VA 
examination, that the veteran's claims file had been 
reviewed.  

A February 1999 outpatient orthopedics progress note 
indicates that the veteran was examined for complaints of 
left knee pain.  She had excellent range of motion with no 
mechanical symptoms and was ligamentously intact.  After a 
review of x-ray studies, the examiner noted apparent mild 
joint space narrowing as well as some osteophytes of the 
patella.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.31 (1999), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  The rating schedule provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  The veteran's 
service-connected knee disabilities are evaluated under 
Diagnostic Code 5257 for "other impairment of the knee" 
under the provisions of 38 C.F.R. § 4.71a (1999).  Diagnostic 
Code 5257 provides that a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability of the 
knee.  If these symptoms cause moderate impairment in the 
knee, then a 20 percent rating is assigned, whereas a 30 
percent rating is assigned for severe impairment.  

With regard to the veteran's left knee, the RO has also rated 
her by analogy under Code 5099-5010 for calcification of left 
lateral meniscus.  Under that approach, a 10 percent 
evaluation is assigned for painful or limited motion of a 
major joint or group of minor joints, and may also be applied 
once to multiple joints if there is no limited or painful 
motion.  A 20 percent rating is not warranted unless x-ray 
evidence shows involvement of two or more major joints or two 
or more minor joint groups with occasional incapacitating 
exacerbations.  

The Board finds, based on it review of the case, that the 
veteran should be evaluated under Diagnostic Code 5258 due to 
the cartilage damage of the left knee.  Under Diagnostic Code 
5258, dislocated, semilunar cartilage, with frequent episodes 
of "locking," pain, and effusion into the joint, warrants a 
20 percent evaluation.  

The Board finds, based on its review of the above evidence of 
record, that the veteran's service-connected chondromalacia 
of the right knee is not shown productive of more than slight 
overall disablement.  Moderate instability or worse is simply 
not shown.  A compensable functional limitation due to pain 
also is not demonstrated by the medical evidence.  As such, a 
higher rating for the service-connected right knee disability 
is not warranted.  

The Board also finds that the veteran's service-connected 
chondromalacia of the left knee is not shown to be productive 
of more than slight instability or recurrent subluxation.  
Moderate instability or worse clearly is not shown.  As such, 
a higher rating for the service-connected chondromalacia of 
the left knee with instability is not warranted under the 
provisions of Diagnostic Code 5257.  

Finally, the Board does find that the veteran has undergone 
several arthroscopic surgeries of the left knee.  In 
addition, the RO has service-connected calcification of the 
left lateral meniscus of the left knee.  The Board finds that 
the cartilage damage in this case more nearly approximates a 
disability picture reflective of a symptomatic dislocated 
cartilage with episodes of pain and effusion.  Under the 
provisions of Diagnostic Code 5258, a rating of 20 percent is 
warranted for the veteran's service-connected calcification 
of the left lateral meniscus.  Related severe functional 
limitation due to pain is not demonstrated by the medical 
evidence in the Board's opinion.  

The preponderance of the evidence is against the veteran's 
claims of increased ratings for service-connected 
chondromalacia of the knees.  Thus, the benefit-of-the-doubt 
rule does not apply, and those claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An increased rating for the service-connected chondromalacia 
of the right knee is denied.  

An increased rating for the service-connected chondromalacia 
of the left knee with instability is denied.  

An increased rating of 20 percent for the service-connected 
calcification of the left lateral meniscus is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


